            Case 1:21-cv-00248-LY Document 12 Filed 06/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 TIQUANE ROBERSON,

      Plaintiff,

 v.                                                     Case No. 1:21-cv-00248-LY

 QC HOLDINGS, INC. d/b/a
 LENDNATION,

      Defendant.

                   NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES Tiquane Roberson (“Plaintiff”), through the undersigned counsel, and in

support of his Notice of Voluntary Dismissal With Prejudice, states as follows:

        Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

hereby gives notice that this action is voluntarily dismissed with prejudice against the Defendant,

QC Holdings, Inc. d/b/a LendNation, with both parties to bear their own attorney’s fees and

costs. This notice of dismissal is being filed with the Court before service by Defendant of

either an answer or a motion for summary judgment.

Dated: June 3, 2021                                           Respectfully submitted,

                                                              /s/ Marwan R. Daher
                                                              Marwan R. Daher, Esq.
                                                              Sulaiman Law Group, Ltd.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              Phone: (630) 575-8181
                                                              mdaher@sulaimanlaw.com
                                                              Counsel for Plaintiff




                                                  1
             Case 1:21-cv-00248-LY Document 12 Filed 06/03/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE
          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               /s/ Marwan R. Daher
                                                               Marwan R. Daher, Esq.




                                                   2
